Title: To Thomas Jefferson from Bernard Peyton, 19 April 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
19 April 1821
Yours of the 16th: reached me last evening, with its several enclosures.The three checks on the Va Bank from the Bursar of the University were duely paid, amounting to $1781.57., & I will forthwith proceed to execute your wishes by purchasing a bill on London for the nett sum of $1644, the first of which, together with your letter to Mr Williams, shall go by the next ship to London or Liverpool, the duplicate by the succeeding one, & the triplicate sent to you. I am sorry either you or the University are obliged to remit at this moment, when the rate of Exchange is so very high, say 6½ @ 7 pr Ct & in the Northern Cities $7 @ 7½.—I will purchase a good bill, & on the lowest terms, of which you shall be advised, & the premium & commission charged in just proportions to yourself & the Bursar of the University as directed.I have some time since had Mr Rush’s acknowledgement of the rect & acceptance of the bill fordd him last fall by your direction.In further compliance with your wishes hand herewith statement your a/c current to date, which I believe will be found correct.With great respect Dr Sir Yours very TruelyBernard Peyton